Citation Nr: 0836968	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  03-17 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
lumbosacral strain with arthritic changes of the lumbar spine 
and residuals of back injury.   

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a head and jaw injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to June 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks to reopen his claim for entitlement to 
service connection for lumbosacral strain with arthritic 
changes of the lumbar spine and residuals of back injury, and 
service connection for residuals of a head and jaw injury.  

The veteran filed a claim for service connection for back and 
head injuries in March 1978.  The veteran's claims were 
denied in a June 1978 rating decision.  The RO found that the 
although the veteran was treated in service for low back 
pain, there was no further treatment in service and no 
residuals of the back injury on the separation examination.  
The RO noted that the veteran was treated for the back by a 
private physician as a result of an on the job accident in 
April 1974.  Examination showed a lumbosaral strain and 
evidence of arthritic changes.  The RO also found that 
although the veteran complained of left jaw pain after being 
involved in a fight in service, there was no further in 
service treatment with no residuals of the head injury on the 
separation examination.  The veteran was denied service 
connection for residuals of a head injury and residuals of a 
back injury.  

The veteran filed a claim to reopen his claims for service 
connection in April 2002.  The record reflects that the 
originating agency provided the veteran with VCAA notice by 
letter dated in July 2002.  The VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  In the context of a claim 
to reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  Although a notice letter was sent to the 
veteran in July 2002 discussing reconsideration of the 
veteran's claims for service connection, the Board finds that 
the letter was insufficient to comply with Kent.  Thus, the 
Board has concluded that a remand is warranted so that the 
veteran can receive proper VCAA notice.   

Accordingly, the case is REMANDED for the following action:

Send the veteran VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that describes the basis of the 
RO's June 1978 denial of the claims of 
entitlement to service connection for back 
and head injuries, and the evidence 
necessary to substantiate the element or 
elements of the claims.  Any additional 
evidence pertinent to the veteran's claim 
received by the RO should be associated 
with the claims folder.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




